Citation Nr: 1742625	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-18 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and N. H. 


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from June 1975 to June 1979 and from May 1980 to May 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims file.  

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD as a claim of entitlement to service connection for an acquired psychiatric disorder, to schizophrenia, PTSD, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO), in the Indianapolis, Indiana RO.  In April 2015, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.  

In March 2016, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  

The VLJ who presided over the April 2015 hearing is no longer at the Board.  In August 2017, the Veteran provided notice that he did not want another Board hearing.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran as an acquired psychiatric disorder due to his active duty.  


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In this case, the Veteran has been diagnosed with schizophrenia, a psychosis.  38 C.F.R. § 3.384 (2016).  The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, a psychosis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In February 2010, Dr. E. D., the Veteran's VA psychologist, noted that the Veteran had a "long standing history of active psychosis including auditory hallucinations and possible delusional ideation."  Dr. E. D. stated that the Veteran's active psychosis had been present over 30 years, placing onset of symptoms in 1980, while the Veteran was in service.  In December 2010, Dr. E. D. wrote a letter noting that the Veteran had been receiving treatment at the Richmond Indiana Community-Based Outpatient Center since October 2007.  He stated that the Veteran carried a diagnosis of schizoaffective disorder (also a psychosis under 38 C.F.R. § 3.384) "...based on more than thirty years of active psychosis with major depressive episodes."  The evidence from Dr. E. D. is highly probative in favor of the Veteran's claim.  

The Board notes that the Veteran's service treatment records (STRs) and service personnel records are largely illegible.  

There is no evidence of record to contradict Dr. E. D.'s statements regarding onset of the Veteran's psychosis within one year of separation from service.  For these reasons, the Board finds that the preponderance of the probative evidence is in favor of a grant of presumptive service connection for schizophrenia.  38 C.F.R. § 3.303, 3.307, 3.309(a) (2016).  .

The Board notes that the Veteran was diagnosed with PTSD as early as December 2001 and that he has advanced two stressors in support of his claim, and that there are negative etiology opinions based on examiner's opinions regarding whether the stressors occurred.  As his claim for an acquired psychiatric disorder is being granted based upon his schizophrenia, the credibility of his stressors need not be addressed.  


ORDER

Service connection for an acquired psychiatric disorder is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


